UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-07246 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2636730 (State of incorporation) (I.R.S. Employer Identification No.) 120 Genesis Boulevard Bridgeport, West Virginia 26330 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (304) 842-3597 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $.01 per share NASDAQ Global Select Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated file. See definition of "accelerated filer and larger accelerated filer" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer £ Accelerated Filer T Non-Accelerated Filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of April 30, 2007, 14,887,530 shares of the Registrant's Common Stock were issued and outstanding. The aggregate market value of such shares held by non-affiliates of the Registrant on June 30, 2006, the last business day of the Registrant's most recently completed second quarter was $610,385,733 (based on the last traded price of $37.70). DOCUMENTS INCORPORATED BY REFERENCE None. PETROLEUM DEVELOPMENT CORPORATION INDEX TO REPORT ON FORM 10-K Glossary of Terms PART I Page Item 1: Business 5 Item 1A: Risk Factors 15 Item 1B: Unresolved Staff Comments 24 Item 2: Properties 24 Item 3: Legal Proceedings 28 Item 4: Submission of Matters to a Vote of Security Holders 28 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6: Selected Financial Data 30 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 49 Item 8: Financial Statements and Supplementary Data 51 Item 9: Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item 9A: Controls and Procedures 52 Item 9B: Other Information 57 PART III Item 10: Directors, Executive Officers and Corporate Governance 57 Item 11: Executive Compensation 60 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item 13: Certain Relationships and Related Transactions, and Director Independence 75 Item 14: Principal Accounting Fees and Services 76 PART IV Item 15: Exhibits, Financial Statement Schedules 77 SIGNATURES 78 2 Index GLOSSARY OF TERMS The following are abbreviations and definitions of terms commonly used in the oil and gas industry and this Form 10-K. Bbl - One barrel, or 42 U.S. gallons of liquid volume. Bcf - One billion cubic feet. Bcfe - One billion cubic feet of natural gas equivalents. Completion - The installation of permanent equipment for the production of oil or gas. Credit Facility - A line of credit provided by a group of banks, secured by oil and gas properties. DD&A - Refers to depreciation, depletion and amortization of the Company’s property and equipment. Development well - A well drilled within the proved area of an oil or gas reservoir to the depth of a stratigraphic horizon known to be productive. Division order - A contract setting forth the interest of each owner of an oil and gas property, and serves as the basis on which the purchasing company pays each owner’s respective share of the proceeds of the oil and gas purchased. Dry hole - A well found to be incapable of producing hydrocarbons in sufficient quantities to justify completion as an oil or gas well. Exploratory well - A well drilled to find and produce oil or natural gas reserves not classified as proved, to find a new productive reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Extensions and discoveries - As to any period, the increases to proved reserves from all sources other than the acquisition of proved properties or revisions of previous estimates. Gross acres or wells - Refers to the total acres or wells in which the Company has a working interest. Horizontal drilling - A drilling technique that permits the operator to contact and intersect a larger portion of the producing horizon than conventional vertical drilling techniques and may, depending on the horizon, result in increased production rates and greater ultimate recoveries of hydrocarbons. MBbls - One thousand barrels. Mcf - One thousand cubic feet. Mcfe - One thousand cubic feet of natural gas equivalents, based on a ratio of 6 Mcf for each barrel of oil, which reflects the relative energy content. MMbtu - One million British thermal units. One British thermal unit is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. MMcf - One million cubic feet. MMcfe - One million cubic feet of natural gas equivalents. Natural gas liquids - Liquid hydrocarbons that have been extracted from natural gas, such as ethane, propane, butane and natural gasoline. Net acres or wells - Refers to gross acres or wells multiplied, in each case, by the percentage working interest owned by the Company. Net production - Oil and gas production that is owned by the Company, less royalties and production due others. NYMEX - New York Mercantile Exchange, the exchange on which commodities, including crude oil and natural gas futures contracts, are traded. 3 Index Oil - Crude oil or condensate. Operator - The individual or company responsible for the exploration, development and production of an oil or gas well or lease. Present value of proved reserves - The present value of estimated future revenues, discounted at 10% annually, to be generated from the production of proved reserves determined in accordance with Securities and Exchange Commission guidelines, net of estimated production and future development costs, using prices and costs as of the date of estimation without future escalation, without giving effect to (i)estimated future abandonment costs, net of the estimated salvage value of related equipment, (ii)non-property related expenses such as general and administrative expenses, debt service and future income tax expense, or (iii)depreciation, depletion and amortization. Proved developed non-producing reserves - Reserves that consist of (i) proved reserves from wells which have been completed and tested but are not producing due to lack of market or minor completion problems which are expected to be corrected and (ii) proved reserves currently behind the pipe in existing wells and which are expected to be productive due to both the well log characteristics and analogous production in the immediate vicinity of the wells. Proved developed producing reserves - Proved reserves that can be expected to be recovered from currently producing zones under the continuation of present operating methods. Proved developed reserves - The combination of proved developed producing and proved developed non-producing reserves. Proved reserves - The estimated quantities of crude oil, natural gas, and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based upon future conditions. Proved undeveloped reserves ("PUD") - Proved reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Recompletion - A recompletion occurs when the producer reenters a well to complete (i.e., perforate) a new formation from that in which a well has previously been completed. Royalty - An interest in an oil and gas lease that gives the owner of the interest the right to receive a portion of the production from the leased acreage (or of the proceeds of the sale thereof), but generally does not require the owner to pay any portion of the costs of drilling or operating the wells on the leased acreage. Royalties may be either landowner’s royalties, which are reserved by the owner of the leased acreage at the time the lease is granted, or overriding royalties, which are usually reserved by an owner of the leasehold in connection with a transfer to a subsequent owner. SEC - The United States Securities and Exchange Commission. Standardized measure of discounted future net cash flows - Present value of proved reserves, as adjusted to give effect to (i)estimated future abandonment costs, net of the estimated salvage value of related equipment, and (ii)estimated future income taxes. Tcf - One trillion cubic feet. Undeveloped acreage - Leased acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas, regardless of whether such acreage contains proved reserves. Working interest - An interest in an oil and gas lease that gives the owner of the interest the right to drill for and produce oil and gas on the leased acreage and requires the owner to pay a share of the costs of drilling and production operations.
